Citation Nr: 1428587	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran appeared at a Board hearing at the RO.  A transcript of that hearing is in the claims file.

In May 2013, the Board denied service connection for acquired psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in December 2013 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The JMR issued in December 2013 noted that the Supplemental Statement of the Case cited evidence which is not included in the physical or electronic copies of the claims file currently before the Board.  This evidence, specifically VA treatment records, is in the possession of VA and must be considered by the Board in the review of the record.  Therefore, the evidence cited must be incorporated in the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file (whether the paper copy or the electronic copy) copies of all VA treatment records since October 2009.  The records obtained should include any and all CPRS/VISTA WEB RECORDS reviewed by the October 2012 VA examiner.

2.  The RO should also undertake any other indicated development suggested by the development ordered above, to include obtaining any outstanding private treatment records which might be relevant and arranging for an examination if warranted.

3.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



